Title: From George Washington to Brigadier General Samuel Holden Parsons, 10 February 1777
From: Washington, George
To: Parsons, Samuel Holden



Sir.
Morris Town. February 10th 1777.

Since I wrote to you on the 8th Int. I have been compelled from the spreading of the Small pox in our Army to submit to the necessity of Innoculation, & have accordingly ordered all the Continental Troops now here & coming from the Western States, to be innoculated immediately on their Arrival—You will therefore give Orders for the Innoculating the Connecticut Troops; and as Govr Cook is desired to forward on the Rhode Island Troops to Connecticut for this purpose, you will also have proper Attention paid to them—I need not recommend to you the greatest Secresy & Dispatch in this business; because a Moment’s reflection will inform you that should the Enemy discover our situation they can not fail of taking advantage of it.
You may perhaps not be able to reconcile this Order with the Enterprize proposed in my former Letter agt Long Island—If that can be carried on at the same time with Innoculation, I would by no means have you decline it; But if one must give way to the other (of which you will be the best Judge) Innoculation, being of the greatest Importance, must have the preferance & the Enterprize laid aside. It will be best to draw the Troops within as small a Circle as possible & towards Peekskill—to have them innoculated; by this means, if proper Care is used, the danger of the Infection’s spreadg will be small & the Country have but little cause to dread it. I am Sir Yr most obedient H. Sert.
